State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: February 2, 2017                   523094
________________________________

In the Matter of ERIC DeBERRY,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
DONALD VENETTOZZI, as Acting
   Director of Special Housing
   and Inmate Disciplinary
   Programs,
                    Respondent.
________________________________


Calendar Date:   November 29, 2016

Before:   McCarthy, J.P., Garry, Egan Jr., Devine and Aarons, JJ.

                             __________


     Eric DeBerry, Napanoch, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Owen Demuth
of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Ulster County) to
review a determination of the Commissioner of Corrections and
Community Supervision finding petitioner guilty of violating a
prison disciplinary rule.

      Petitioner commenced this CPLR article 78 proceeding to
challenge a determination finding him guilty of violating a
prison disciplinary rule. The Attorney General has advised this
Court that the determination has been administratively reversed,
all references thereto have been expunged from petitioner's
institutional record and the $5 mandatory surcharge has been
refunded to petitioner's inmate account. In light of this, and
given that petitioner has received all of the relief to which he
                              -2-                  523094

is entitled, the petition is dismissed as moot (see Matter of
Ballard v Racette, 140 AD3d 1428 [2016]).

      McCarthy, J.P., Garry, Egan Jr., Devine and Aarons, JJ.,
concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court